

Avis Budget Group, Inc.


AWARD AGREEMENT – PERFORMANCE-BASED RESTRICTED STOCK UNITS


Award Agreement (this “Agreement”), dated as of [ ] (the “Date of Grant”), by
and between Avis Budget Group, Inc., a Delaware corporation (the “Company”), and
[ ] (the “Grantee”), pursuant to the terms and conditions of the Avis Budget
Group, Inc. Amended and Restated Equity and Incentive Plan (the “Plan”).


In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:


1.    The Plan. The Award granted to the Grantee hereunder is pursuant to the
Plan. A copy of the Plan and the prospectus therefor have been provided to the
Grantee and the terms of the Plan are hereby incorporated in this Agreement.
Terms used in this Agreement that are not defined in this Agreement shall have
the meanings used or defined in the Plan.


2.    Award. Concurrently with the execution of this Agreement, subject to the
terms and conditions set forth in the Plan and this Agreement, the Company
hereby grants Restricted Stock Units (the “Award”) to the Grantee as follows:


__________ Total Restricted Stock Units Subject to Award (the “Awarded Units”)


__________ Target Level of Awarded Units




3.    Schedule of Lapse of Restrictions. The Restricted Stock Units granted
hereunder shall vest and be paid in the manner set forth below.
(a)    General. All of the Awarded Units are unvested and forfeitable as of the
Date of Grant, and shall only become vested upon the achievement of both the
time-based vesting conditions and the performance-based vesting conditions set
forth below.
(i)    Time-Based Vesting. Subject to the achievement of the performance-based
vesting conditions set forth in Section 3(a)(ii) of this Agreement, the Awarded
Units shall become time-vested on the third anniversary of the Date of Grant set
forth above, subject to the Grantee’s continued employment or other service with
the Company or those of its subsidiaries that are included in the Plan through
such applicable date (except as otherwise provided herein or in any applicable
employment Agreement by and between the Grantee and the Company or its
subsidiaries).


 
1
 




--------------------------------------------------------------------------------




(ii)    Performance-Based Vesting. Subject to the achievement of the time-based
vesting conditions set forth above, the Awarded Units shall be subject to the
following performance-based vesting conditions, based on the Company’s [ ] for
the period commencing on [ ] and ending on [ ] (the “Measurement Period”):
        
[ ]
Measurement Period
Vesting Level as % of Target Level of Awarded Units
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]
[ ]

To the extent that [ ] for the Measurement Period is between specified vesting
levels, the portion of the Awarded Units that shall become vested based on [ ]
performance shall be determined on a pro rata basis using straight line
interpolation; provided that no portion of the Awarded Units shall become vested
if the [ ] level achieved for the Measurement Period is less than [  ]; and
provided, further, that the maximum portion of the Awarded Units that may become
vested based on [ ] for the Measurement Period shall not exceed [ ]% of the
Target Level of Awarded Units.


(b)    Accelerated Vesting. Notwithstanding any other provision herein to the
contrary, in the event of the Grantee’s termination of service due to death or
“Disability” (as defined in the Company’s long-term disability plan as then in
effect) (i) prior to [ ], the Award shall become immediately and fully vested at
the Target Level of Awarded Units set forth above, or (ii) on or after [ ] but
prior to the [ ] anniversary of the Date of Grant set forth above, the Award
shall become vested based on actual results in accordance with Section 3(a)(ii)
of this Agreement without regard to any otherwise applicable continued service
requirement, in each case, subject to any terms and conditions set forth in the
Plan and/or imposed by the Committee. In addition, the Award shall be subject to
the Change in Control vesting provisions contained in Section 7 of the Plan and
any vesting-related provisions contained in any applicable employment or similar
Agreement between the Grantee and the Company as approved by the Committee.


(c)    Payment. To the extent that the Award hereunder becomes vested in
accordance with the terms and conditions of this Section, the Award shall be
paid to the Grantee in the form of one share of Stock for each unit that becomes
vested hereunder within two and one-half months following the applicable vesting
date, subject to the satisfaction of the requirements set forth in Section 8 of
this Agreement. To the extent that any fractional units become vested and
payable in accordance with this Section 3, such fractional units shall be
eliminated at the time of payment by rounding down for fractions less than
one-half and rounding up for fractions equal to or greater than one-half.


(d)    Other Administrative Provisions.




 
2
 




--------------------------------------------------------------------------------




(i)    Any portion of the Awarded units that does not become vested in
accordance with the provisions of this Agreement shall be automatically
forfeited and cancelled for no value without any consideration being paid
therefor and otherwise without any further action of the Company whatsoever.


(ii)    The Committee shall in good faith make all determinations necessary or
appropriate to determine whether the performance vesting conditions hereunder
have been satisfied. The Committee’s determinations shall be final, binding and
conclusive upon all parties, absent manifest error or bad faith.
(iii)    In the event of an exchange, tender offer, merger, consolidation,
recapitalization, split, combination or otherwise, the Committee shall make
appropriate adjustments to the applicable performance metrics to the extent
necessary to reflect such event and preserve the intended economic benefits
hereunder. The Committee’s adjustment shall be made in accordance with the
provisions of the Plan and shall be effective and final, binding and conclusive
for all purposes of the Plan and this Agreement, absent manifest error or bad
faith.
(iv)    Notwithstanding any other provision herein to the contrary, to the
extent applicable to the Grantee hereunder, the Award is intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code and shall be subject in all respects to all of the terms and conditions of
the Plan required for such qualification.


(v)    The terms and conditions of this Agreement shall remain strictly
confidential, and the Grantee hereby agrees not to disclose the terms and
conditions hereof (including, without limitation, the vesting conditions
hereunder) to any person or entity, other than immediate family members, legal
advisors or personal tax or financial advisors who, in each case, agree to keep
such information confidential, until such time as the Company is required to
publicly disclose the material terms hereof pursuant to any applicable law, rule
or regulation.


4.     Termination of Service. Notwithstanding any other provision of the Plan
to the contrary, except as otherwise provided in Section 3 of this Agreement,
upon the termination of the Grantee’s service with the Company and/or any of its
subsidiaries for any reason whatsoever (whether resignation or otherwise), the
Award, to the extent not yet vested, shall immediately and automatically
terminate; provided, however, that the Committee may, in its sole and absolute
discretion (but subject to the provisions of Section 3(d)(iv)) of this
Agreement, accelerate the vesting of the Award, upon termination of service or
otherwise, for any reason or no reason, but shall have no obligation to do so.


5.    No Assignment. Except as otherwise provided in the Plan, this Agreement
(and the Award) may not be assigned by the Grantee by operation of law or
otherwise.


6.    No Rights to Continued Service; Loss of Office. Neither this Agreement nor
the Award shall be construed as giving the Grantee any right to continue in the
service of the Company or any of its subsidiaries, or shall interfere in any way
with the right of the Company or any of its subsidiaries to terminate such
service. Notwithstanding any other provision of the Plan, the Award,


 
3
 




--------------------------------------------------------------------------------




this Agreement or any other Agreement (written or oral) to the contrary, for
purposes of the Plan and the Award, a termination of service shall be deemed to
have occurred on the date upon which the Grantee ceases to perform services for
the Company or any of its subsidiaries following the provision of any
notification of termination or resignation from service, and without regard to
any period of notice of termination of service (whether expressed or implied) or
any period of severance or salary continuation. Notwithstanding any other
provision of the Plan, the Award, this Agreement or any other Agreement (written
or oral) to the contrary, the Grantee shall not be entitled (and by accepting an
Award, thereby irrevocably waives any such entitlement), by way of compensation
for loss of office or otherwise, to any sum or other benefit to compensate the
Grantee for the loss of any rights under the Plan as a result of the termination
or expiration of an Award in connection with any termination of service. No
amounts earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of the Company or any of its
subsidiaries.


7.    Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without effect to the conflicts of laws principles thereof
unless the Grantee primarily lives and works in California in which case
California law shall apply and the restrictions in Section 15(a) and (b)(iii)
shall not apply and Section 15(b)(i) shall be considered modified to only
prohibit conduct that also involves unauthorized use or other misappropriation
of trade secrets.


8.    Tax Obligations. As a condition to the granting of the Award and the
vesting thereof, the Grantee agrees to remit to the Company or any of its
applicable subsidiaries such sum as may be necessary to discharge the Company’s
or such subsidiary’s obligations with respect to any tax, assessment or other
governmental charge imposed on property or income received by the Grantee
pursuant to this Agreement and the Award. Accordingly, the Grantee agrees to
remit to the Company or an applicable subsidiary any and all required minimum
withholding taxes. Such payment shall be made to the Company or any applicable
subsidiary of the Company in a form that is reasonably acceptable to the
Company, as the Company may determine in its sole discretion. If the Grantee
does not agree to remit the amount of withholding taxes or other taxes, or
otherwise direct the Company or any of its subsidiaries to withhold such amount,
the Company or any of its subsidiaries shall satisfy the minimum statutory
amount of withholding taxes or other taxes with shares of Stock that would
otherwise be received upon settlement of the Award.


9.    Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in Grantee’s employment records, or such other address as
the Grantee may designate in writing to the Company, or the Company, Attention:
General Counsel, or such other address as the Company may designate in writing
to the Grantee.


10.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.




 
4
 




--------------------------------------------------------------------------------




11.    Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto.


12.    Authority. The Compensation Committee of the Board of Directors of the
Company shall have full authority to interpret and construe the terms of the
Plan and this Agreement. The determination of the Committee as to any such
matter of interpretation or construction shall be final, binding and conclusive
on all parties.


13.    Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company with respect to any shares of common stock of the
Company underlying or relating to the Award until the issuance of Stock to the
Grantee in respect of the Award.


14.    Dividends. The Committee may determine, in its sole and absolute
discretion, that the Grantee may receive dividend equivalents, which shall be
deferred until, and not paid unless, the shares of Stock underlying the Award
are issued to the Grantee.


15.    Non-Competition/Non-Solicitation.


(a)
The Grantee acknowledges that the Grantee will perform services of a unique
nature for the Company and its affiliates that are irreplaceable, and that the
Grantee’s performance of such services to a “Competing Business” (as defined
below) will result in irreparable harm to the Company. Accordingly, during the
Grantee’s employment or other service with the Company and/or its affiliates and
for a period of [ ] thereafter, the Grantee agrees that the Grantee will not,
directly or indirectly, own, manage, operate, control, be employed by (whether
as an employee, consultant, independent contractor or otherwise, and whether or
not for compensation) or render services to any person, firm, corporation or
other entity, in whatever form, engaged in a Competitive Business in the United
States, United Kingdom, or any other country where the Company does Business at
the time of Grantee’s termination of service. Notwithstanding the foregoing,
nothing herein shall prohibit the Grantee from being a passive owner of not more
than one percent (1%) of the equity securities of a publicly traded corporation
engaged in a Competitive Business so long as the Grantee has no active
participation in the business of such corporation. For purposes hereof, the term
“Competitive Business” means any party which competes in any way or manner with
the business of the Company or any of its affiliates, as such business or
businesses may be conducted from time to time, including, but not limited to,
vehicle rental, vehicle sales, vehicle leasing, vehicle sharing, ride hailing,
fleet management and other mobility services, either as a general or limited
partner, proprietor, common or preferred shareholder (other than being less than
a 1% shareholder in a publicly traded company), officer, director, agent,
employee, consultant, trustee, affiliate, or otherwise.



(b)
During the Grantee’s service with the Company and for a period of [ ]
thereafter, the Grantee agrees that the Grantee shall not, except in the
furtherance of the Grantee’s duties to the Company, directly or indirectly,
individually or on behalf of any other



 
5
 




--------------------------------------------------------------------------------




person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company or any of its affiliates to purchase goods or services
then sold by the Company or any of its affiliates from another person, firm,
corporation or other entity or assist or aid any other person or entity in
identifying or soliciting any such customer, (ii) solicit, aid or induce any
employee, representative or agent of the Company or any of its affiliates to
leave such employment or retention or, in the case of employees, to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or any of its
affiliates, or hire or retain any such employee, or take any action to
materially assist or aid any other person, firm, corporation or other entity in
identifying, hiring or soliciting any such employee, or (iii) interfere, or aid
or induce any other person or entity in interfering, with the relationship
between the Company or any of its affiliates and any of their respective
vendors, joint venturers or licensors.  An employee, representative or agent
shall be deemed covered by this Section 15 while so employed or retained and for
a period of six (6) months thereafter.  Notwithstanding the foregoing, the
provisions of this Section 15 shall not be violated by general advertising or
solicitation not specifically targeted at Company-related persons or entities.


(c)
By accepting this Agreement, the Grantee gives the Company assurance that the
Grantee has carefully read and considered all of the terms and conditions of
this Agreement, including the restraints imposed under this Section 15. The
Grantee agrees that these restraints are necessary for the reasonable and proper
protection of the Company and its affiliates and their trade secrets and
confidential information and that each and every one of the restraints is
reasonable in respect to subject matter, length of time and geographic area, and
that these restraints, individually or in the aggregate, will not prevent the
Grantee from obtaining other suitable employment during the period in which the
Grantee is bound by the restraints. The Grantee acknowledges that each of these
covenants has a unique, very substantial and immeasurable value to the Company
and its affiliates and that the Grantee has sufficient assets and skills to
provide a livelihood while such covenants remain in force. It is agreed that the
Company’s affiliates will have the right to enforce all of the Grantee’s
obligations to such affiliates under this Agreement, including, without
limitation, pursuant to this Section 15. The term “affiliates” means any entity
that owns a controlling interest in the Company, that the Company owns a
controlling interest in, or that is under common ownership or control with the
Company, including, but not limited to, subsidiaries.



(d)
If it is determined by a court of competent jurisdiction in any state, province
or country that any restriction in this Section 15 is excessive in duration or
scope or is unreasonable or unenforceable under applicable law, it is the
intention of the parties that such restriction may be modified or amended by the
court to render it enforceable to the maximum extent permitted by applicable
laws.





 
6
 




--------------------------------------------------------------------------------




(e)
In the event of any violation of the provisions of this Section 15, the Grantee
acknowledges and agrees that the post-termination restrictions contained in this
Section 15 shall be extended by a period of time equal to the period of such
violation up to a maximum extension equal to the time period originally
prescribed for the restriction, it being the intention of the parties hereto
that the running of the applicable post-termination restriction period shall be
tolled during any period of such violation.



(f)
The obligations contained in this Section 15 hereof shall survive the
termination of the Grantee’s employment or other service with the Company or any
of its subsidiaries and the date on which the Grantee no longer holds, directly
or indirectly, any equity securities in the Company, and shall be fully
enforceable thereafter in accordance with the terms hereof. The existence of any
claim or cause of action against the Company or any of its subsidiaries, whether
based on this Agreement or any other reason, shall not constitute a defense to
the enforcement of the restrictive covenants in this Agreement. The restrictive
covenants in this Section 15 will apply and be valid notwithstanding any change
in the Grantee’s duties, responsibilities, position, or title.



(g)
The Grantee acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of this Section 15 would be
inadequate and, in recognition of this fact, the Grantee agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
the Company, without posting any bond or other security, shall be entitled to
obtain equitable relief in the form of specific performance, a temporary
restraining order, a temporary or permanent injunction or any other equitable
remedy which may then be available, without the necessity of showing actual
monetary damages.







IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.




AVIS BUDGET GROUP, INC.


By:___________________________





 
7
 


